                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 1 of 26



                                                       1 COMPL
                                                         Scott S. Thomas, NV Bar No. 7937
                                                       2 sst@paynefears.com
                                                         Sarah J. Odia, NV Bar No. 11053
                                                       3 sjo@paynefears.com
                                                         PAYNE & FEARS LLP
                                                       4 6385 S. Rainbow Blvd., Suite 220
                                                         Las Vegas, Nevada 89118
                                                       5 Telephone: (702) 851-0300
                                                         Facsimile: (702) 851-0315
                                                       6
                                                         Attorneys for CENTEX HOMES
                                                       7

                                                       8
                                                                                     UNITED STATES DISTRICT COURT
                                                       9
                                                                                            DISTRICT OF NEVADA
                                                      10

                                                      11   CENTEX HOMES, a Nevada general             Case No.:
PAYNE & FEARS LLP




                                                           partnership,
                                                      12
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                       Plaintiff,
                                                      13
                           ATTORNEYS AT LAW




                                                                                                      CENTEX HOMES’ COMPLAINT FOR:
                              (702) 851-0300




                                                                 v.
                                                      14
                                                                                                      (1) BREACH OF CONTRACT;
                                                      15   FINANCIAL PACIFIC INSURANCE
                                                           COMPANY, a California corporation; FIRST   (2) BREACH OF THE IMPLIED
                                                      16   SPECIALTY INSURANCE                        COVENANT OF GOOD FAITH AND
                                                           CORPORATION, a Missouri corporation        FAIR DEALING;
                                                      17   GREENWICH INSURANCE COMPANY, a
                                                           Connecticut corporation; INTERSTATE        (3) VIOLATIONS OF NEVADA’S
                                                      18                                              UNFAIR CLAIMS SETTLEMENT
                                                           FIRE & CASUALTY COMPANY, an Illinois       PRACTICES ACT, NEV. REV. STAT.
                                                           corporation; LEXINGTON INSURANCE           ANN. § 686A.310; AND
                                                      19   COMPANY, a Delaware corporation;
                                                           NAVIGATORS SPECIALTY INSURANCE             (4) DECLARATORY RELIEF—DUTY TO
                                                      20   COMPANY, a New York corporation;           DEFEND.
                                                           SCOTTSDALE INDEMNITY COMPANY,
                                                      21
                                                           an Ohio corporation; ST. PAUL FIRE &       JURY DEMAND
                                                      22   MARINE INSURANCE COMPANY, a
                                                           Connecticut corporation; NATIONAL FIRE
                                                      23   & MARINE INSURANCE COMPANY, a
                                                           Nebraska corporation; IRONSHORE
                                                      24   SPECIALTY INSURANCE COMPANY, an
                                                           Arizona corporation; and ZURICH
                                                      25   AMERICAN INSURANCE COMPANY, a
                                                           New York corporation,
                                                      26
                                                                       Defendants.
                                                      27

                                                      28
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 2 of 26



                                                       1          Plaintiff Centex Homes (“Centex”) alleges as follows:

                                                       2                                                PARTIES
                                                       3          1.      At all times mentioned herein, Centex was and is a Nevada general partnership

                                                       4 with its principal place of business in Atlanta, Georgia. The partners of Centex Homes are (a)

                                                       5 Centex Real Estate Corporation, (b) Nomas LLC and (c) Centex International II, LLC. Centex is,

                                                       6 and at all relevant times was, authorized to do and doing business in the State of Nevada.

                                                       7          2.      At all relevant times, Nomas LLC was and is a Nevada limited liability company

                                                       8 with its principal place of business in Atlanta, Georgia.

                                                       9          3.      At all relevant times herein, Centex International II, LLC, was and is a Nevada

                                                      10 limited liability company with its principal place of business in Atlanta, Georgia.

                                                      11          4.      At all relevant times, the sole member of Centex LLC was and is Centex Home
PAYNE & FEARS LLP




                                                      12 Corporation, which is a Michigan Corporation with its principal place of business in Atlanta,
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 Georgia.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14          5.      At all relevant times, Centex Real Estate Corporation (“Centex RE Corp.”) was and

                                                      15 is a Nevada corporation with its principal place of business in Atlanta, Georgia.

                                                      16          6.      Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                      17 Financial Pacific Insurance Company (“Financial Pacific”) at all relevant times was and is a

                                                      18 California corporation with its principal place of business in Iowa. Upon information and belief,
                                                      19 Financial Pacific is and was at all relevant times eligible to do and doing business as an insurer in

                                                      20 the State of Nevada.

                                                      21          7.      Plaintiff is informed and believes, and on that basis alleges, that Defendant First

                                                      22 Specialty Insurance Corporation (“First Specialty”) at all relevant times was and is a Missouri

                                                      23 corporation with its principal place of business in Missouri. Upon information and belief, First

                                                      24 Specialty is and was at all relevant times eligible to do and doing business as an insurer in the

                                                      25 State of Nevada.

                                                      26          8.      Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                      27 Greenwich Insurance Company (“Greenwich”) at all relevant times was and is Delaware

                                                      28 corporation with its principal place of business in Connecticut. Upon information and belief,


                                                                                                          2 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 3 of 26



                                                       1 Greenwich is and was at all relevant times eligible to do and doing business as an insurer in the

                                                       2 State of Nevada.

                                                       3          9.      Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                       4 Interstate Fire & Casualty Company (“Interstate”) at all relevant times was and is an Illinois

                                                       5 corporation with its principal place of business in Illinois. Upon information and belief, Interstate

                                                       6 is and was at all relevant times eligible to do and doing business as an insurer in the State of

                                                       7 Nevada.

                                                       8          10.     Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                       9 Lexington Insurance Company (“Lexington”) at all relevant times was and is a Delaware

                                                      10 corporation with its principal place of business in Massachusetts. Upon information and belief,

                                                      11 Lexington is and was at all relevant times eligible to do and doing business as an insurer in the
PAYNE & FEARS LLP




                                                      12 State of Nevada.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13          11.     Plaintiff is informed and believes, and on that basis alleges, that Defendant
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 Navigators Specialty Insurance Company (“Navigators”) at all relevant times was and is New

                                                      15 York corporation with its principal place of business in New York. Upon information and belief,

                                                      16 Navigators is and was at all relevant times eligible to do and doing business as an insurer in the

                                                      17 State of Nevada.

                                                      18          12.     Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                      19 Scottsdale Insurance Company (“Scottsdale”) at all relevant times was and is an Ohio corporation

                                                      20 with its principal place of business in Ohio. Upon information and belief, Scottsdale is and was at

                                                      21 all relevant times eligible to do and doing business as an insurer in the State of Nevada.

                                                      22          13.     Plaintiff is informed and believes, and on that basis alleges, that Defendant St. Paul

                                                      23 Fire & Marine Insurance Company (“St. Paul”) at all relevant times was and is a Connecticut

                                                      24 corporation with its principal place of business in Connecticut. Upon information and belief, St.

                                                      25 Paul is and was at all relevant times eligible to do and doing business as an insurer in the State of

                                                      26 Nevada.

                                                      27          14.     Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                      28 National Fire & Marine Insurance Company (“National Fire”) at all relevant times was and is a


                                                                                                          3 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 4 of 26



                                                       1 Nebraska corporation with its principal place of business in Nebraska. Upon information and

                                                       2 belief, National Fire is and was at all relevant times eligible to do and doing business as an insurer

                                                       3 in the State of Nevada.

                                                       4          15.    Plaintiff is informed and believes, and on that basis alleges, that Defendant

                                                       5 Ironshore Specialty Insurance Company (“Ironshore”) at all relevant times was and is an Arizona

                                                       6 corporation with its principal place of business in Massachusetts. Upon information and belief,

                                                       7 Ironshore is and was at all relevant times eligible to do and doing business as an insurer in the

                                                       8 State of Nevada.

                                                       9          16.    Plaintiff is informed and believes, and on that basis alleges, that Defendant Zurich

                                                      10 American Insurance Company (“Zurich”) at all relevant times was and is a New York corporation

                                                      11 with its principal place of business in Illinois. Upon information and belief, Zurich is and was at
PAYNE & FEARS LLP




                                                      12 all relevant times eligible to do and doing business as an insurer in the State of Nevada.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13                                   JURISDICTION AND VENUE
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14          17.    This Court has original jurisdiction over this action founded on diversity of

                                                      15 citizenship pursuant 28 U.S.C. § 1332, because the matters in controversy exceed $75,000.00,

                                                      16 exclusive of interest and costs, and because complete diversity exists between Centex and

                                                      17 Defendants.

                                                      18          18.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391.
                                                      19                                     GENERAL ALLEGATIONS
                                                      20 The Miramonte & Silver Terrace Developments

                                                      21          19.    Centex is a developer and homebuilder that participated in the construction of two

                                                      22 residential development known as Miramonte and Silver Terrace (the “Developments”), located in

                                                      23 Reno, Nevada.

                                                      24          20.    Construction of the Miramonte development began in 2006 and continued through

                                                      25 2009.

                                                      26          21.    Construction of the Silver Terraces development began in 2005 and continued

                                                      27 through 2007.

                                                      28          22.    Centex performed no work on the Developments; subcontractors performed all of


                                                                                                         4 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 5 of 26



                                                       1 the work.

                                                       2         23.     All Seasons Glass (“All Seasons”) contracted with Centex to, among other things,

                                                       3 supply and install windows in homes in the Developments.

                                                       4         24.     Advanced Countertop Design, Inc. (“Advanced Countertop”) contracted with

                                                       5 Centex to, among other things, supply and install kitchen and bathroom countertops on the homes

                                                       6 in the Developments.

                                                       7         25.     American Woodmark Corporation “American”) contracted with Centex to, among

                                                       8 other things, supply and install cabinets in homes in the Developments.

                                                       9         26.     Cavallero Heating & Air Conditioning, Inc., (“Cavallero”) contracted with Centex

                                                      10 to, among other things, supply and install HVAC systems in homes at the Development.

                                                      11         27.     Dan Mills Construction, Inc. (“Mills”) contracted with Centex to, among other
PAYNE & FEARS LLP




                                                      12 things, perform framing work on the homes in the Developments.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13         28.     Ira Hanson & Sons Plumbing & Heating (“Hanson”) contracted with Centex to,
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 among other things, install plumbing systems in the homes in the Developments.

                                                      15         29.     J&L Windows, Inc. (“J&L”) contracted with Centex to, among other things, supply

                                                      16 and install windows in the homes in the Developments.

                                                      17         30.     JP Construction Company (“JP”) contracted with Centex to, among other things,

                                                      18 install concrete foundations in the Developments.
                                                      19         31.     Pinnacle Drywall & Stucco (“Pinnacle”) contracted with Centex to, among other

                                                      20 things, install drywall in the homes in the Developments.

                                                      21         32.     Premier Landscaping (“Premier”) contracted with Centex to, among other things,

                                                      22 perform landscaping and landscaping-related work at homes in the Developments.

                                                      23         33.     Republic Electric, Inc. (Republic”) contracted with Centex to, among other things,

                                                      24 install electrical systems in homes in the Developments.

                                                      25         34.     Riddo Construction Co., Inc. (“Riddo”) contracted with Centex to, among other

                                                      26 things, perform finish carpentry in homes in the Developments.

                                                      27         35.     Scarecrow Lath & Plaster, Inc. (“Scarecrow”) contracted with Centex to, among

                                                      28 other things, install stucco systems in the homes in the Developments.


                                                                                                        5 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 6 of 26



                                                       1          36.     Sierra General Contractors (“Sierra”) contracted with Centex to perform framing

                                                       2 work on the homes in the Developments.

                                                       3          37.     Silverado Excavating (“Silverado”) contracted with Centex to perform excavating

                                                       4 and fine grading work on the Developments.

                                                       5          38.     Sunworld Landscape, LLC (“Sunworld”) contracted with Centex to perform

                                                       6 landscaping and landscaping-related work at homes in the Developments.

                                                       7 The Financial Pacific Policies

                                                       8          39.     Pinnacle, Riddo, Scarecrow and Sierra each performed work on homes at the

                                                       9 Developments pursuant to written subcontracts that each of them entered into with Centex.

                                                      10          40.     Each subcontract required Riddo, Sierra, Scarecrow, and Pinnacle to maintain

                                                      11 commercial general liability insurance, and to name “Centex Homes, a Nevada general
PAYNE & FEARS LLP




                                                      12 partnership, Centex Real Estate Corporation, a Nevada corporation, and the owner of the Site if
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 other than Centex Homes, their respective officers, directors, partners, members and employees, as
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 additional insureds” under those insurance policies.

                                                      15          41.     Riddo, Sierra, Scarecrow and Pinnacle obtained the following commercial general

                                                      16 liability policies from Financial Pacific (“the Financial Pacific Policies”):

                                                      17      Insurer     Policy Number         Policy Period            Named Insured          Additional
                                                                                                                                                 Insured
                                                      18     Financial       170546B         06/01/05 – 06/01/06             Pinnacle            Centex
                                                      19      Pacific
                                                             Financial       165937C         07/22/02 – 07/22/07              Riddo               Centex
                                                      20      Pacific
                                                             Financial       163655F         06/01/06 – 06/01/07              Sierra              Centex
                                                      21      Pacific
                                                             Financial       166133C         09/01/04 – 09/01/05            Scarecrow             Centex
                                                      22
                                                              Pacific
                                                      23     Financial       166133D         09/01/05 – 09/01/06            Scarecrow             Centex
                                                              Pacific
                                                      24

                                                      25          42.     The Financial Pacific Policies were endorsed to cover Centex as an “additional
                                                      26 insured” with respect to liability arising out of each named insured’s work.

                                                      27          43.     The Financial Pacific Policies require Financial Pacific to defend Centex against
                                                      28 claims that create potential liability for covered property damage or bodily injury.


                                                                                                          6 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 7 of 26



                                                       1          44.    The Financial Pacific Policies were in effect during Pinnacle’s, Riddo’s,

                                                       2 Scarecrow’s and Sierra’s operations at the Developments.

                                                       3 The First Specialty Policies

                                                       4          45.    J&L performed work on homes at the Developments pursuant to written

                                                       5 subcontracts that each of them entered into with Centex.

                                                       6          46.    The subcontract required J&L to maintain commercial general liability insurance,

                                                       7 and to name “Centex Homes, a Nevada general partnership, Centex Real Estate Corporation, a

                                                       8 Nevada corporation, and the owner of the Site if other than Centex Homes, their respective

                                                       9 officers, directors, partners, members and employees, as additional insureds” under those

                                                      10 insurance policies.

                                                      11          47.    J&L obtained the following commercial general liability policies from First
PAYNE & FEARS LLP




                                                      12 Specialty (“the First Specialty Policies”):
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13      Insurer     Policy Number         Policy Period           Named Insured          Additional
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                                                                                                                Insured
                                                      14       First        IRG57018        09/20/04 – 09/20/05               J&L               Centex
                                                             Specialty
                                                      15
                                                               First       IRG57018-1       09/20/05 – 09/20/06               J&L                Centex
                                                      16     Specialty

                                                      17          48.    The First Specialty Policies were endorsed to cover Centex as an “additional
                                                      18 insured” with respect to liability arising out of each named insured’s work.
                                                      19          49.    The First Specialty Policies require First Specialty to defend Centex against claims
                                                      20 that create potential liability for covered property damage or bodily injury.

                                                      21          50.    The First Specialty Policies were in effect during J&L’s operations at the
                                                      22 Developments.

                                                      23 The Greenwich Policies

                                                      24          51.    American Woodmark performed work on homes at the Developments pursuant to
                                                      25 written subcontracts that each of them entered into with Centex.

                                                      26          52.    The subcontract required American Woodmark to maintain commercial general
                                                      27 liability insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                      28 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their


                                                                                                         7 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 8 of 26



                                                       1 respective officers, directors, partners, members and employees, as additional insureds” under

                                                       2 those insurance policies.

                                                       3            53.    American Woodmark obtained the following commercial general liability policies

                                                       4 from Greenwich (“the Greenwich Policies”):

                                                       5         Insurer    Policy Number          Policy Period         Named Insured          Additional
                                                                                                                                                 Insured
                                                       6     Greenwich RGG9437011-            03/01/06 – 03/01/07     American Woodmark          Centex
                                                                           02
                                                       7
                                                             Greenwich RGG943701103           03/01/07 – 03/01/08     American Woodmark           Centex
                                                       8     Greenwich RGG943701104           03/01/08 – 03/01/09     American Woodmark           Centex
                                                       9     Greenwich      RGG9437011        03/01/09 – 03/01/10     American Woodmark           Centex
                                                      10

                                                      11            54.    The Greenwich Policies were endorsed to cover Centex as an “additional insured”
PAYNE & FEARS LLP




                                                      12 with respect to liability arising out of each named insured’s work.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW




                                                                    55.    The Greenwich Policies require Greenwich to defend Centex against claims that
                              (702) 851-0300




                                                      14 create potential liability for covered property damage or bodily injury.

                                                      15            56.    The Greenwich Policies were in effect during American Woodmark’s operations at
                                                      16 the Development.

                                                      17 The Interstate Policies

                                                      18            57.    Dan Mills performed work on homes at the Developments pursuant to written
                                                      19 subcontracts that each of them entered into with Centex.

                                                      20            58.    The subcontract required Dan Mills to maintain commercial general liability
                                                      21 insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                      22 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                      23 respective officers, directors, partners, members and employees, as additional insureds” under

                                                      24 those insurance policies.

                                                      25            59.    Dan Mills obtained the following commercial general liability policies from
                                                      26 Interstate (“the Interstate Policies”):

                                                      27 / / /

                                                      28 / / /


                                                                                                          8 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 9 of 26



                                                       1      Insurer     Policy Number         Policy Period            Named Insured            Additional
                                                                                                                                                   Insured
                                                       2     Interstate   AGL01400161        04/09/05 – 09/09/06             Dan Mills             Centex
                                                       3     Interstate   SGL01000082        04/09/06 – 10/09/07             Dan Mills             Centex
                                                       4

                                                       5          60.     The Interstate Policies were endorsed to cover Centex as an “additional insured”

                                                       6 with respect to liability arising out of each named insured’s work.

                                                       7          61.     The Interstate Policies require Interstate to defend Centex against claims that create

                                                       8 potential liability for covered property damage or bodily injury.

                                                       9          62.     The Interstate Policies were in effect during Dan Mills’ operations at the

                                                      10 Developments.

                                                      11 The Lexington Policies
PAYNE & FEARS LLP




                                                      12          63.     Cavallero, Hanson, Republic, and Sunworld each performed work on homes at the
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 Developments pursuant to written subcontracts that each of them entered into with Centex.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14          64.     Each subcontract required Cavallero, Hanson, Republic, and Sunworld to maintain

                                                      15 commercial general liability insurance, and to name “Centex Homes, a Nevada general

                                                      16 partnership, Centex Real Estate Corporation, a Nevada corporation, and the owner of the Site if

                                                      17 other than Centex Homes, their respective officers, directors, partners, members and employees, as

                                                      18 additional insureds” under those insurance policies.
                                                      19          65.     Cavallero, Ira Hanson, Republic, and Sunworld obtained the following commercial

                                                      20 general liability policies from Lexington (“the Lexington Policies”):

                                                      21      Insurer     Policy Number          Policy Period            Named Insured           Additional
                                                                                                                                                   Insured
                                                      22    Lexington        2606688         03/01/05 – 03/01/06             Cavallero             Centex
                                                      23    Lexington        6119295         03/01/06 – 03/01/07             Cavallero              Centex
                                                      24    Lexington        1144317         04/01/05 – 04/01/06             Ira Hanson             Centex

                                                      25    Lexington        1144469         05/01/05 – 05/01/06             Republic               Centex

                                                      26    Lexington        8762037         05/31/06 – 05/31/07             Republic               Centex
                                                            Lexington        8762223         05/31/07 – 05/31/08             Republic               Centex
                                                      27
                                                            Lexington        1141189         06/04/02 – 06/04/03             Sunworld               Centex
                                                      28


                                                                                                          9 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 10 of 26



                                                       1      Insurer     Policy Number         Policy Period           Named Insured          Additional
                                                                                                                                                Insured
                                                       2     Lexington         1142167       06/04/03 – 06/04/04            Sunworld            Centex
                                                       3     Lexington         1143370       06/04/04 – 06/04/05            Sunworld             Centex
                                                       4     Lexington         1144579       06/04/05 – 06/04/06            Sunworld             Centex

                                                       5     Lexington         8762039       06/04/06 – 06/04/07            Sunworld             Centex

                                                       6          66.     The Lexington Policies were endorsed to cover Centex as an “additional insured”
                                                       7 with respect to liability arising out of each named insured’s work.

                                                       8          67.     The Lexington Policies require Lexington to defend Centex against claims that
                                                       9 create potential liability for covered property damage or bodily injury.

                                                      10          68.     The Lexington Policies were in effect during Cavallero’s, Ira Hanson’s, Republic’s,
                                                      11 and Sunworld’s operations at the Developments.
PAYNE & FEARS LLP




                                                      12 The Navigators Policies
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW




                                                                  69.     J&L and Silverado performed work on homes at the Developments pursuant to
                              (702) 851-0300




                                                      14 written subcontracts that each of them entered into with Centex.

                                                      15          70.     The subcontract required J&L to maintain commercial general liability insurance,
                                                      16 and to name “Centex Homes, a Nevada general partnership, Centex Real Estate Corporation, a

                                                      17 Nevada corporation, and the owner of the Site if other than Centex Homes, their respective

                                                      18 officers, directors, partners, members and employees, as additional insureds” under those
                                                      19 insurance policies.

                                                      20          71.     J&L and Silverado obtained the following commercial general liability policies
                                                      21 from Navigators (“the Navigators Policies”):

                                                      22
                                                              Insurer        Policy Number          Policy Period         Named Insured         Additional
                                                      23                                                                                         Insured
                                                             Navigators  SF06CGL003096-              06/08/07 –                  J&L             Centex
                                                      24                       01                     11/13/07
                                                             Navigators SF06CGL003096-               06/08/06 –                  J&L              Centex
                                                      25                       00                     06/08/07
                                                      26     Navigators OC07CGL00771700           3/24/07 – 3/24/08            Silverado          Centex

                                                      27          72.     The Navigators Policies were endorsed to cover Centex as an “additional insured”

                                                      28 with respect to liability arising out of each named insured’s work.


                                                                                                        10 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 11 of 26



                                                       1          73.     The Navigators Policies require Navigators to defend Centex against claims that

                                                       2 create potential liability for covered property damage or bodily injury.

                                                       3          74.     The Navigators Policies were in effect during J&L and Silverado’s operations at

                                                       4 the Developments.

                                                       5 The Scottsdale Policies

                                                       6          75.     All Seasons performed work on homes at the Developments pursuant to written

                                                       7 subcontracts that each of them entered into with Centex.

                                                       8          76.     The subcontract required All Seasons to maintain commercial general liability

                                                       9 insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                      10 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                      11 respective officers, directors, partners, members and employees, as additional insureds” under
PAYNE & FEARS LLP




                                                      12 those insurance policies.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13          77.     All Seasons obtained the following commercial general liability policies from
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 Scottsdale (“the Scottsdale Policies”):

                                                      15
                                                              Insurer     Policy Number         Policy Period            Named Insured          Additional
                                                      16                                                                                         Insured
                                                             Scottsdale    CLS1430237        01/22/07 – 01/22/08          All Seasons            Centex
                                                      17
                                                             Scottsdale    CLS1324419        01/22/08 – 01/22/09          All Seasons             Centex
                                                      18
                                                      19          78.     The Scottsdale Policies were endorsed to cover Centex as an “additional insured”
                                                      20 with respect to liability arising out of each named insured’s work.

                                                      21          79.     The Scottsdale Policies require Scottsdale to defend Centex against claims that
                                                      22 create potential liability for covered property damage or bodily injury.

                                                      23          80.     The Scottsdale Policies were in effect during All Season’s operations at the
                                                      24 Developments.

                                                      25 The St. Paul Policies

                                                      26          81.     Premier performed work on homes at the Developments pursuant to written
                                                      27 subcontracts that each of them entered into with Centex.

                                                      28          82.     The subcontract required Premier to maintain commercial general liability


                                                                                                        11 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 12 of 26



                                                       1 insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                       2 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                       3 respective officers, directors, partners, members and employees, as additional insureds” under

                                                       4 those insurance policies.

                                                       5             83.    Premier obtained the following commercial general liability policies from St. Paul

                                                       6 (“the St. Paul Policies”):

                                                       7         Insurer    Policy Number         Policy Period            Named Insured              Additional
                                                                                                                                                       Insured
                                                       8         St. Paul    GL08100458        11/03/03 – 11/08/08             Premier                 Centex
                                                       9

                                                      10             84.    The St. Paul Policies were endorsed to cover Centex as an “additional insured”
                                                      11 with respect to liability arising out of each named insured’s work.
PAYNE & FEARS LLP




                                                      12             85.    The St. Paul Policies require St. Paul to defend Centex against claims that create
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 potential liability for covered property damage or bodily injury.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14             86.    The St. Paul Policies were in effect during Premier’s operations at the
                                                      15 Developments.

                                                      16 The National Fire Policies

                                                      17             87.    JP and Silverado performed work on homes at the Development pursuant to written
                                                      18 subcontracts that each of them entered into with Centex.
                                                      19             88.    The subcontract required JP and Silverado to maintain commercial general liability
                                                      20 insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                      21 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                      22 respective officers, directors, partners, members and employees, as additional insureds” under

                                                      23 those insurance policies.

                                                      24             89.    JP and Silverado obtained the following commercial general liability policies from
                                                      25 National Fire (“the National Fire Policies”):

                                                      26 / / /

                                                      27 / / /

                                                      28   ///


                                                                                                           12 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 13 of 26



                                                       1      Insurer     Policy Number          Policy Period          Named Insured           Additional
                                                                                                                                                 Insured
                                                       2     National     72LPS000460         3/24/06 – 3/24/07              Silverado           Centex
                                                              Fire
                                                       3
                                                             National     72LPE697118         2/18/05 – 2/18/06                 JP                Centex
                                                       4      Fire
                                                             National     72LPE697186         2/18/06 – 2/18/07                 JP                Centex
                                                       5      Fire
                                                       6          90.     The National Fire Policies were endorsed to cover Centex as an “additional

                                                       7 insured” with respect to liability arising out of each named insured’s work.

                                                       8          91.     The National Fire Policies require National Fire to defend Centex against claims

                                                       9 that create potential liability for covered property damage or bodily injury.

                                                      10          92.     The National Policies were in effect during JP and Silverado’s operations at the

                                                      11 Development.
PAYNE & FEARS LLP




                                                      12 The Ironshore Policy
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13          93.     Silverado performed work on homes at the Development pursuant to written
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 subcontracts that each of them entered into with Centex.

                                                      15          94.     The subcontract required Silverado to maintain commercial general liability

                                                      16 insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                      17 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                      18 respective officers, directors, partners, members and employees, as additional insureds” under
                                                      19 those insurance policies.

                                                      20          95.     Silverado obtained the following commercial general liability policy from

                                                      21 Ironshore (“the Ironshore Policies”):

                                                      22      Insurer      Policy Number           Policy Period          Named Insured          Additional
                                                                                                                                                  Insured
                                                      23     Ironshore IRH00CCE0805001           3/24/08 – 3/24/09            Silverado           Centex
                                                      24

                                                      25          96.     The Iroshore Policy was endorsed to cover Centex as an “additional insured” with
                                                      26 respect to liability arising out of Silverado’s work.

                                                      27          97.     The Ironshore Policy required Ironshore to defend Centex against claims that create
                                                      28 potential liability for covered property damage or bodily injury.


                                                                                                         13 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 14 of 26



                                                       1          98.    The Ironshore Policy was in effect during Silverado’s operations at the

                                                       2 Development.

                                                       3 The Zurich Policies

                                                       4          99.    Advanced Countertop performed work on homes at the Development pursuant to

                                                       5 written subcontracts that each of them entered into with Centex.

                                                       6          100.   The subcontract required Advanced Countertop to maintain commercial general

                                                       7 liability insurance, and to name “Centex Homes, a Nevada general partnership, Centex Real Estate

                                                       8 Corporation, a Nevada corporation, and the owner of the Site if other than Centex Homes, their

                                                       9 respective officers, directors, partners, members and employees, as additional insureds” under

                                                      10 those insurance policies.

                                                      11          101.   Advanced Countertop obtained the following commercial general liability policies
PAYNE & FEARS LLP




                                                      12 from Zurich (“the Zurich Policies”):
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13      Insurer      Policy Number          Policy Period            Named Insured           Additional
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                                                                                                                    Insured
                                                      14      Zurich       SCP042972985           2/3/04-2/3/06       Advanced Countertop           Centex
                                                      15

                                                      16          102.   The Zurich Policies were endorsed to cover Centex as an “additional insured” with
                                                      17 respect to liability arising out of Advanced Countertop’s work.

                                                      18          103.   The Zurich Policies required Zurich to defend Centex against claims that create
                                                      19 potential liability for covered property damage or bodily injury.

                                                      20          104.   The Zurich Policies were in effect during Advanced Countertop’s operations at the
                                                      21 Development.

                                                      22 The Carlan Action

                                                      23          105.   In or around June 2013, homeowners in the Development began forwarding pre-
                                                      24 litigation notices of construction defects to Centex pursuant to NRS 40.645.

                                                      25          106.   On or about February 20, 2016, homeowners in the Development filed a
                                                      26 construction defect complaint entitled William and Jennifer Carlan, et al. v. Centex Homes, et al.,

                                                      27 Second Judicial District Court, Washoe County, Nevada, Case No. CV16-00380 (“Carlan”),

                                                      28 against Centex alleging, among other things, that homes in the Development were defectively and


                                                                                                        14 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 15 of 26



                                                       1 negligently designed, engineered, and constructed and incorporated defective materials, and that

                                                       2 these defects caused property damage for which Centex is liable.

                                                       3          107.    The Carlan complaint, NRS Chapter 40 notices, and expert reports produced in the

                                                       4 Carlan action allege that the work of Sierra, Riddo, Pinnacle, J&L, American, Mills, Cavallero,

                                                       5 Hanson, Republic, Sunworld, All Seasons, JP, Silverado, and Premier (collectively, the “Centex

                                                       6 Subcontractors”) caused property damage to the work of others.

                                                       7          108.    The Carlan complaint, NRS Chapter 40 notices, and expert reports produced in the

                                                       8 Carlan action include allegations that create the potential that the property damage resulting from

                                                       9 the work of the Centex Subcontractors occurred during operations at the Development and while

                                                      10 each of the Defendants’ insurance policies was in place.

                                                      11          109.    Centex provided to each of the defendant insurers copies of the Carlan complaint,
PAYNE & FEARS LLP




                                                      12 NRS Chapter 40 notices, and expert reports. The defendant insurers were legally obligated to
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 consider information contained in these materials, and any other information that a reasonable
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 investigation by the insurers would have disclosed, when making their decision whether to defend

                                                      15 Centex in the Carlan action.

                                                      16          110.    Centex has incurred and will continue to incur significant costs to defend the

                                                      17 Carlan action, including, but not limited to, forensic, investigative, and repair costs; attorneys’

                                                      18 fees; and other expenses.
                                                      19 Each of The Defendant Insurers Breaches its Duty to Defend Centex in Carlan

                                                      20          111.    Centex tendered the defense and indemnity of the Carlan claim to each of the

                                                      21 Defendant insurers on or about November 4, 2015.

                                                      22          112.    On or about November 18, 2015, Lexington improperly denied Centex’s claim and

                                                      23 refused to defend Centex in the Carlan matter under the policies it issued to Sunworld.

                                                      24          113.    On or about November 23, 2015, Financial Pacific improperly denied Centex’s

                                                      25 claim and refused to defend Centex in the Carlan matter under the policies it issued to Pinnacle.

                                                      26          114.    On or about November 24, 2015, Lexington improperly denied Centex’s claim and

                                                      27 refused to defend Centex in the Carlan matter under the policies it issued to Republic.

                                                      28          115.    On or about February 18, 2016, Interstate improperly denied Centex’s claim and


                                                                                                         15 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 16 of 26



                                                       1 refused to defend Centex in the Carlan matter under the policies it issued to Mills.

                                                       2          116.    On or about March 29, 2016, Financial Pacific improperly denied Centex’s claim

                                                       3 and refused to defend Centex in the Carlan matter under the policies it issued to Sierra.

                                                       4          117.    On or about April 28, 2016, Lexington improperly denied Centex’s claim and

                                                       5 refused to defend Centex in the Carlan matter under the policies it issued to Hanson.

                                                       6          118.    On or about May 13, 2016, St. Paul improperly denied Centex’s claim and refused

                                                       7 to defend Centex in the Carlan matter under the policies it issued to Premier.

                                                       8          119.    On or about June 23, 2016, First Specialty improperly denied Centex’s claim and

                                                       9 refused to defend Centex in the Carlan matter under the policies it issued to J&L.

                                                      10          120.    On or about June 30, 2016, Scottsdale improperly denied Centex’s claim and

                                                      11 refused to defend Centex in the Carlan matter under the policies it issued to All Seasons.
PAYNE & FEARS LLP




                                                      12          121.    On or about December 14, 2016, Financial Pacific improperly denied Centex’s
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 claim and refused to defend Centex in the Carlan matter under the policies it issued to Riddo.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14          122.    On or about December 23, 2016, Navigators improperly denied Centex’s claim and

                                                      15 refused to defend Centex in the Carlan matter under the policies it issued to J&L.

                                                      16          123.    On or about March 10, 2017, Lexington improperly denied Centex’s claim and

                                                      17 refused to defend Centex in the Carlan matter under the policies it issued to Cavallero.

                                                      18          124.    On or about January 18, 2019, Greenwich, after failing for more than three years to

                                                      19 even acknowledge Centex’s tender, finally acknowledged its duty to defend Centex in the Carlan

                                                      20 matter under the policies it issued to American, but asserted that its duty to defend is limited to a

                                                      21 small share of Centex’s defense costs.

                                                      22          125.    National Fire improperly denied Centex’s claim and refused to defend Centex in

                                                      23 the Carlan matter under the policies it issued to JP.

                                                      24          126.    National Fire improperly denied Centex’s claim and refused to defend Centex in

                                                      25 the Carlan matter under the policies it issued to Silverado.

                                                      26          127.    Navigators improperly denied Centex’s claim and refused to defend Centex in the

                                                      27 Carlan matter under the policies it issued to Silverado.

                                                      28          128.    Ironshore improperly denied Centex’s claim and refused to defend Centex in the


                                                                                                         16 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 17 of 26



                                                       1 Carlan matter under the policies it issued to Silverado.

                                                       2           129.   Pursuant to each of the Defendants’ policies, each Defendant owes a duty to defend

                                                       3 Centex; specifically, this duty obligates each Defendant to fund Centex’s defense by paying

                                                       4 attorneys’ fees and litigation costs that Centex has incurred and will continue to incur defending

                                                       5 the Carlan action.

                                                       6           130.   As a result of each Defendant’s failure to acknowledge its duty to defend Centex

                                                       7 and to fund Centex’s defense, Centex has been forced to fund its own defense of the Carlan

                                                       8 action. Centex has spent approximately $500,000 doing so. And because the Carlan action is still

                                                       9 pending, Centex will continue to spend significant sums defending itself against the Carlan action.

                                                      10 The Maples Action

                                                      11           131.   In or around September 2015, homeowners in the Silver Terraces development
PAYNE & FEARS LLP




                                                      12 began forwarding pre-litigation notices of construction defects to Centex pursuant to NRS 40.645.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13           132.   On or about February 20, 2016, homeowners in the Silver Terraces development
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 filed a construction defect complaint entitled Nicholas Maples, et al. v. Centex Homes, et al.,

                                                      15 Second Judicial District Court, Washoe County, Nevada, Case No. CV16-00382 (“Maples”),

                                                      16 against Centex alleging, among other things, that homes in the Development were defectively and

                                                      17 negligently designed, engineered, and constructed and incorporated defective materials, and that

                                                      18 these defects caused property damage for which Centex is liable.
                                                      19           133.   The Maples complaint, NRS Chapter 40 notices, and expert reports produced in the

                                                      20 Maples action allege that the work of Advanced Countertop, Cavallero, Dan Mills, J&L, Premier,

                                                      21 and Scarecrow (collectively, the “Centex Subcontractors”) caused property damage to the work of

                                                      22 others.

                                                      23           134.   The Maples complaint, NRS Chapter 40 notices, and expert reports produced in the

                                                      24 Maples action include allegations that create the potential that the property damage resulting from

                                                      25 the work of the Centex Subcontractors occurred during operations at the Development and while

                                                      26 each of the Defendants’ insurance policies was in place.

                                                      27           135.   Centex provided to each of the defendant insurers copies of the Maples complaint,

                                                      28 NRS Chapter 40 notices, and expert reports. The defendant insurers were legally obligated to


                                                                                                        17 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 18 of 26



                                                       1 consider information contained in these materials, and any other information that a reasonable

                                                       2 investigation by the insurers would have disclosed, when making their decision whether to defend

                                                       3 Centex in the Maples action.

                                                       4          136.   Centex has incurred and will continue to incur significant costs to defend the

                                                       5 Maples action, including, but not limited to, forensic, investigative, and repair costs; attorneys’

                                                       6 fees; and other expenses.

                                                       7 Each of The Defendant Insurers Breaches its Duty to Defend Centex in Maples

                                                       8          137.   Centex tendered the defense and indemnity of the Maples claim to each of the

                                                       9 Defendant insurers on or about September 14, 2015.

                                                      10          138.   On or about January 5, 2016, Zurich improperly denied Centex’s claim and refused

                                                      11 to defend Centex in the Maples matter under the policies it issued to Advanced Countertop.
PAYNE & FEARS LLP




                                                      12          139.   On or about March 9, 2016, Lexington improperly denied Centex’s claim and
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 refused to defend Centex in the Maples matter under the policies it issued to Cavallero.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14          140.   On or about December 8, 2015, Interstate improperly denied Centex’s claim and

                                                      15 refused to defend Centex in the Maples matter under the policies it issued to Dan Mills.

                                                      16          141.   On or about September 25, 2015, First Specialty improperly denied Centex’s claim

                                                      17 and refused to defend Centex in the Maples matter under the policies it issued to J&L.

                                                      18          142.   On or about September 25, 2015, Navigators improperly denied Centex’s claim and

                                                      19 refused to defend Centex in the Maples matter under the policies it issued to J&L.

                                                      20          143.   On or about May 13, 2016, St. Paul improperly denied Centex’s claim and refused

                                                      21 to defend Centex in the Maples matter under the policies it issued to Premier.

                                                      22          144.   On or about September 18, 2016, Financial Pacific improperly denied Centex’s

                                                      23 claim and refused to defend Centex in the Maples matter under the policies it issued to Scarecrow.

                                                      24          145.   Pursuant to each of the Defendants’ policies, each Defendant owes a duty to defend

                                                      25 Centex; specifically, this duty obligates each Defendant to fund Centex’s defense by paying

                                                      26 attorneys’ fees and litigation costs that Centex has incurred and will continue to incur defending

                                                      27 the Maples action.

                                                      28          146.   As a result of each Defendant’s failure to acknowledge its duty to defend Centex


                                                                                                         18 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 19 of 26



                                                       1 and to fund Centex’s defense, Centex has been forced to fund its own defense of the Maples

                                                       2 action. Centex has spent approximately $500,000 doing so. And because the Maples action is still

                                                       3 pending, Centex will continue to spend significant sums defending itself against the Maples

                                                       4 action.

                                                       5                                       FIRST CAUSE OF ACTION
                                                       6                                            Breach of Contract
                                                       7                                    (By Centex Against All Defendants)

                                                       8             147.   Centex realleges the allegations contained in paragraphs 1 through 146, inclusive,

                                                       9 and incorporates them by reference as though fully set forth herein.

                                                      10             148.   Centex requested that each Defendant defend Centex against the Carlan and

                                                      11 Maples claim as described more fully above. Centex has performed all obligations owing under
PAYNE & FEARS LLP




                                                      12 each of the policies in connection with its tender of defense, and Centex has satisfied all relevant
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 conditions precedent.
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14             149.   Each of the Defendants has failed to discharge its contractual duty to defend Centex

                                                      15 against the Carlan and Maples claims. More particularly, each Defendant breached its contract by

                                                      16 (1) failing to promptly respond to Centex’s tenders, and (2) refusing to fully defend Centex, or

                                                      17 even defend Centex at all.

                                                      18             150.   As a direct and proximate result of Defendants’ conduct as alleged in this

                                                      19 Complaint, Centex has been damaged and will continue to be damaged in an amount to be proven

                                                      20 at trial.

                                                      21                                     SECOND CAUSE OF ACTION
                                                      22                    Breach of the Implied Covenant of Good Faith and Fair Dealing
                                                      23                                    (By Centex Against All Defendants)

                                                      24             151.   Centex realleges the allegations contained in paragraphs 1 through 150, inclusive,

                                                      25 and incorporates them by reference as though fully set forth herein.

                                                      26             152.   Defendants owe Centex a duty of good faith and fair dealing, obligating Defendants

                                                      27 to put Centex’s interests equal with or ahead of their own interests and to do nothing to deprive

                                                      28 Centex of policy benefits.


                                                                                                          19 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 20 of 26



                                                       1          153.    Rather than honor their obligations, Defendants have instead sought to protect their

                                                       2 own interests and have subordinated Centex’s interests by refusing to discharge contractual duties

                                                       3 without reasonable grounds or good cause.

                                                       4          154.    In addition, Defendants have acted with knowledge or reckless disregard of the lack

                                                       5 of reasonable grounds or good cause for their conduct.

                                                       6          155.    Accordingly, Defendants have deprived Centex of its rights and benefits under their

                                                       7 policies. For example:

                                                       8                  a.      Pursuant to clearly applicable law, Defendants have a duty to promptly

                                                       9 investigate and respond to Centex’s tenders and indicate whether they would defend Centex

                                                      10 against the Carlan and Maples claims. Defendants understand and are fully aware of this duty.

                                                      11 Despite their knowledge of this obligation, Defendants have failed to respond to Centex’s tenders
PAYNE & FEARS LLP




                                                      12 in a timely fashion. On information and belief, these delays violate Defendants’ own internal
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 policies. To further delay making coverage decisions and avoid assuming the financial burden of
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 defending Centex, on some occasions Defendants requested documents that Centex had already

                                                      15 supplied to Defendants so as to force Centex to continue defending itself and incur costs without

                                                      16 Defendants’ support. Defendants delayed rendering coverage decisions in conscious disregard of

                                                      17 the risk that these delays would jeopardize Centex’s ability to adequately defend itself against the

                                                      18 Carlan and Maples claims, and would jeopardize Centex’s ability to settle those matters.
                                                      19 Defendants’ decisions to delay responding to Centex’s tenders were motivated by a desire to

                                                      20 unfairly enhance their own profits by avoiding contractual obligations and ignoring the contractual

                                                      21 rights and economic interests of Centex. Defendants acted in a deliberate and concerted fashion to

                                                      22 achieve this self-serving economic objective. Defendants’ conduct in this regard tortiously

                                                      23 breaches the duty of good faith and fair dealing owed to Centex, and recklessly disregards

                                                      24 Centex’s economic and property rights.

                                                      25                  b.      Pursuant to clearly applicable law, Defendants have a duty to defend

                                                      26 additional insureds, like Centex, for claims alleging potential for liability arising out of the work

                                                      27 or ongoing operations of their named insureds. Defendants understand and are fully aware of this

                                                      28 duty. Despite knowledge of this obligation, Defendants routinely attempt to avoid this obligation


                                                                                                         20 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 21 of 26



                                                       1 by taking arbitrary and capricious coverage positions. More specifically, despite knowledge of the

                                                       2 terms of their insurance policies, additional-insured endorsements, the relevant case law, and the

                                                       3 facts alleged in Carlan and Maples actions, Defendants refused to acknowledge their duty to

                                                       4 defend Centex against the Carlan and Maples claims, even though many of the Defendants readily

                                                       5 acknowledged their duty to defend their named insureds in each of these cases. Defendants

                                                       6 consistently and intentionally treat Centex and other additional insureds differently from their

                                                       7 named insureds with respect to the thoroughness (or lack thereof) of their investigation, the

                                                       8 coverage defenses they assert, and their willingness to acknowledge the duties they owe.

                                                       9 Likewise, Defendants took coverage positions in the Carlan and Maples matters that are

                                                      10 inconsistent with positions they took in other similar cases and situations. Defendants’ decisions

                                                      11 to deny or delay responding to Centex’s tenders were motivated by a desire to enhance unfairly
PAYNE & FEARS LLP




                                                      12 their own profits by avoiding contractual obligations and ignoring the contractual rights and
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13 economic interests of Centex. Defendants acted in a deliberate and concerted fashion to achieve
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 this self-serving economic objective. Defendants’ conduct in this regard tortiously breaches the

                                                      15 duty of good faith and fair dealing owed to Centex, and recklessly disregards Centex’s economic

                                                      16 and property rights.

                                                      17                 c.      Pursuant to clearly applicable law, Defendants have a duty to fully defend

                                                      18 Centex, as opposed to providing Centex only with a proportional or partial defense based on what
                                                      19 the insurers argue is the limited liability of their named insureds. Defendants understand and are

                                                      20 fully aware of this duty. Despite Defendants’ knowledge that they have a duty to fully defend

                                                      21 Centex against the Carlan and Maples claims pursuant to clearly applicable law, Defendants

                                                      22 unreasonably refused to do so. These refusals were motivated by a desire to enhance unfairly

                                                      23 Defendants’ own profits by avoiding contractual obligations and ignoring the contractual rights

                                                      24 and economic interests of Centex. Defendants acted in a deliberate and concerted fashion to

                                                      25 achieve this self-serving economic objective. Defendants’ conduct in this regard tortiously

                                                      26 breaches the duty of good faith and fair dealing owed to Centex, and recklessly disregards

                                                      27 Centex’s economic and property rights.

                                                      28          156.   Defendants’ conduct as alleged in this Complaint is part of a pattern of unfair


                                                                                                        21 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 22 of 26



                                                       1 claims practices intentionally engaged in by each of the Defendants to enhance unfairly their own

                                                       2 profits by avoiding contractual obligations and ignoring the contractual rights and economic

                                                       3 interests of Centex and other additional insureds. These systematic practices include (1) failing to

                                                       4 respond promptly to tenders from additional insureds, (2) wrongfully denying additional insureds

                                                       5 coverage owed under policies, and (3) refusing to supply a full defense to additional insureds as

                                                       6 required by law and instead trying to limit coverage obligations to funding only a small fraction of

                                                       7 the additional insured’s defense.

                                                       8          157.    As a direct and proximate result of Defendants’ tortious breach of the duty of good

                                                       9 faith and fair dealing, Centex has suffered damages in an amount to be proven at trial, including

                                                      10 without limitation, the loss of use of operating capital diverted to defending the Carlan and

                                                      11 Maples actions, and legal costs incurred to obtain the benefits owed by the Defendants under their
PAYNE & FEARS LLP




                                                      12 insurance policies.
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13          158.    In addition, Defendants’ conduct as alleged in this Complaint is despicable and has
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 been carried out in willful and conscious disregard of Centex’s rights and economic interests, and

                                                      15 is malicious, fraudulent and oppressive. Accordingly, Defendants’ conduct entitles Centex to

                                                      16 punitive damages.

                                                      17          159.    Defendants’ malicious, fraudulent, and oppressive conduct includes, for example:

                                                      18                  a.     As described above, Defendants were fully aware of their duty to promptly

                                                      19 investigate and respond to Centex’s tenders and indicate whether Defendants would defend Centex

                                                      20 against the Carlan and Maples claims, but Defendants delayed responding to Centex’s tenders and

                                                      21 ignored Centex’s numerous requests they do so. Defendants knew that failing to promptly

                                                      22 respond to Centex’s tenders and defend it would violate Centex’s contractual rights and jeopardize

                                                      23 Centex’s ability to successfully defend itself against the Carlan and Maples actions, but

                                                      24 Defendants did so anyway in willful and conscious disregard of Centex’s rights.

                                                      25                  b.     As described above, Defendants are fully aware of their duty to defend

                                                      26 additional insureds, like Centex, against claims alleging potential liability arising out of the work

                                                      27 of their named insureds, but routinely attempt to avoid these obligations by treating additional

                                                      28 insured differently from named insureds. Defendants know this behavior violates the rights of


                                                                                                         22 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 23 of 26



                                                       1 additional insureds, like Centex, but Defendants intentionally try to deprive additional insureds,

                                                       2 like Centex, of policy benefits in order to unfairly enhance their own profits.

                                                       3                  c.     As described above, Defendants were fully aware of their duty to fully

                                                       4 defend Centex as opposed to only providing a proportional or partial defense based on what they

                                                       5 contend is the limited liability of their named insureds. Defendants knew that failing to provide

                                                       6 Centex with a full defense would violate its contractual rights and may well harm Centex, but

                                                       7 Defendants nonetheless claimed their duties were limited, and refused to fully discharge their duty

                                                       8 to defend – and in most instances, refused to defend at all – in willful violation of their contractual

                                                       9 duties.

                                                      10                                     THIRD CAUSE OF ACTION
                                                      11                  Violations of Nevada’s Unfair Claims Settlement Practices Action,
PAYNE & FEARS LLP




                                                      12                                   Nev. Rev. Stat. Ann. § 686A.310
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13                                  (By Centex Against All Defendants)
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14           160.   Centex realleges the allegations contained in paragraphs 1 through 159, inclusive,

                                                      15 and incorporates them by reference as though fully set forth herein.

                                                      16           161.   Defendants’ conduct constitutes a violation of one or more of the following sub-

                                                      17 sections of Nev. Rev. Stat. Ann. § 686A.310:

                                                      18                  a.     Failing to acknowledge and act reasonably promptly upon communications
                                                      19 with respect to claims arising under insurance policies.

                                                      20                  b.     Failing to adopt and implement reasonable standards for the prompt

                                                      21 investigation and processing of claims under insurance policies.

                                                      22                  c.     Failing to affirm or deny coverage of claims within a reasonable time after

                                                      23 proof of loss requirements have been completed and submitted by the insured.

                                                      24                  d.     Failing to effectuate prompt, fair and equitable settlements of claims in

                                                      25 which liability of the insurer has become reasonably clear.

                                                      26                  e.     Compelling insureds to institute litigation to recover amounts due under an

                                                      27 insurance policy by offering substantially less than the amounts ultimately recovered in actions

                                                      28 brought by such insureds when the insureds have made claims for amounts reasonably similar to


                                                                                                         23 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 24 of 26



                                                       1 the amounts ultimately recovered.

                                                       2                  f.      On information and belief, Defendants have engaged in other conduct in the

                                                       3 handling of the Carlan and Maples claims that constitutes unfair practices under other provisions

                                                       4 of NRS 686A.310.

                                                       5           162.   As a direct and proximate result of Defendants’ violations of Nev. Rev. Stat. Ann.

                                                       6 § 686A.310, Centex has sustained damages in an amount within the jurisdictional limits of this

                                                       7 Court.

                                                       8           163.   As a direct and proximate result of Defendants’ violations of Nev. Rev. Stat. Ann.

                                                       9 § 686A.310, Centex has incurred attorneys’ fees, court costs and other expenses in bringing this

                                                      10 action.

                                                      11                                    FOURTH CAUSE OF ACTION
PAYNE & FEARS LLP




                                                      12                                           (Declaratory Relief)
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13           164.   Centex realleges the allegations contained in paragraphs 1 through 162, inclusive,
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14 and incorporates them by reference as though fully set forth herein.

                                                      15           165.   An actual controversy has arisen and now exists between Centex, on the one hand,

                                                      16 and Defendants, on the other hand, in that Centex contends that under the Interstate, Lexington,

                                                      17 Federal, and Underwriters policies each Defendant owes a separate and independent duty to

                                                      18 promptly and fully defend Centex in the Carlan and Maples matters.
                                                      19           166.   Centex is informed and believes that Defendants contend otherwise.

                                                      20           167.   Centex desires a judicial determination as follows:

                                                      21                       a. that each Defendant owes a separate and independent duty to defend Centex

                                                      22 against the Carlan and Maples matters;

                                                      23                       b. that the scope of this duty is to provide Centex with an immediate and full

                                                      24 defense;

                                                      25                       c. that the obligations of any one Defendant to provide Centex with an

                                                      26 immediate and full defense is not diminished or reduced when other Defendants owe Centex this

                                                      27 same duty.

                                                      28           168.   A declaratory judgment is both proper and necessary so that the respective rights,


                                                                                                         24 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 25 of 26



                                                       1 duties, and obligations of Centex and Defendants may be determined.

                                                       2                                                PRAYER
                                                       3         WHEREFORE, Centex prays for judgment against Defendants awarding Centex,

                                                       4         1.     FIRST CAUSE OF ACTION:
                                                       5                a.        general and specific damages in an amount to be proven at trial;

                                                       6                b.        all costs and expenses at the full extent permitted by law;

                                                       7                c.        pre-judgment interest and post-judgment interest to the full extent permitted

                                                       8                by law;

                                                       9                d.        attorneys’ fees to the extent recoverable by applicable law; and

                                                      10                e.        such other and further relief as the Court deems fair and proper.

                                                      11         2.     SECOND CAUSE OF ACTION:
PAYNE & FEARS LLP




                                                      12                a.        general and specific damages in an amount to be proven at trial;
                    6385 S. RAINBOW BLVD, SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                      13                b.        punitive damages at the full extent permitted by law;
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14                c.        all costs and expenses at the full extent permitted by law;

                                                      15                d.        pre-judgment interest and post-judgment interest at the full extent permitted

                                                      16                by law;

                                                      17                e.        attorneys’ fees to the extent recoverable by applicable law; and

                                                      18                f.        such other and further relief as the Court deems fair and proper.
                                                      19         3.     THIRD CAUSE OF ACTION:
                                                      20                a.        general and specific damages in an amount to be proven at trial;

                                                      21                b.        punitive damages at the full extent permitted by law;

                                                      22                c.        all costs and expenses at the full extent permitted by law;

                                                      23                d.        pre-judgment interest and post-judgment interest at the full extent permitted

                                                      24                by law;

                                                      25                e.        attorneys’ fees to the extent recoverable by applicable law; and

                                                      26                f.        such other and further relief as the Court deems fair and proper.

                                                      27         4.     FOURTH CAUSE OF ACTION:
                                                      28                a.        declaratory relief as described above;


                                                                                                         25 of 26
                                                           Case 2:19-cv-01034-JCM-DJA Document 1 Filed 06/17/19 Page 26 of 26



                                                       1                      b.        all costs and expenses at the full extent permitted by law;

                                                       2                      c.        pre-judgment interest and post-judgment interest at the full extent permitted

                                                       3                      by law;

                                                       4                      d.        attorneys’ fees to the extent recoverable by applicable law; and

                                                       5                      e.        such other and further relief as the Court deems fair and proper.

                                                       6

                                                       7                                                  JURY DEMAND
                                                       8            Centex hereby demands a trial by jury.

                                                       9

                                                      10

                                                      11
PAYNE & FEARS LLP




                                                      12 DATED: June 17, 2019                               Respectfully submitted,
                    6385 S. RAINBOW BLVD, SUITE 220




                                                                                                            PAYNE & FEARS LLP
                       LAS VEGAS, NEVADA 89118




                                                      13
                           ATTORNEYS AT LAW


                              (702) 851-0300




                                                      14

                                                      15                                                    By             /s/ Sarah J. Odia
                                                                                                                   SCOTT S. THOMAS, NV Bar No. 7937
                                                      16                                                           SARAH J. ODIA, NV Bar No. 11053
                                                                                                                   6385 S. Rainbow Blvd., Suite 220
                                                      17                                                           Las Vegas, Nevada 89118
                                                                                                                   Tel. (702) 851-0300
                                                      18
                                                      19                                                           Attorneys for CENTEX HOMES
                                                           4832-7001-2553.1
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                                 26 of 26
